Citation Nr: 0424017	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy.

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.

5.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

6.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
October 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the RO, which 
continued the assignment of a 20 percent evaluation for 
service-connected diabetes mellitus, and granted service 
connection for bilateral peripheral neuropathy of the upper 
and lower extremities, assigning noncompensable evaluations 
for all of these conditions, effective from October 16, 2001.  
The RO also denied service connection for diabetic 
neuropathy.  The veteran subsequently perfected an appeal 
regarding the disability ratings assigned.

In a July 2003 rating decision, the RO granted increased 
evaluations of 10 percent for the service-connected bilateral 
peripheral neuropathy of the upper and lower extremities, 
effective from October 16, 2001.

As discussed below, the claims of entitlement to separate 
evaluations in excess of 10 percent for peripheral neuropathy 
of the right and left upper extremities, and entitlement to 
separate evaluations in excess of 10 percent for peripheral 
neuropathy of the right and left lower extremities, are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no currently manifested or diagnosed diabetic 
retinopathy.

2.  The veteran's service-connected diabetes mellitus is 
shown to be productive of a disability picture that most 
nearly approximates one that requires insulin, restricted 
diet, and regulation of activities.


CONCLUSIONS OF LAW

1.  Diabetic retinopathy was not incurred or aggravated in 
service, and is not secondary to diabetes mellitus.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2003).

2.  Giving the veteran the benefit of the doubt, the criteria 
for the assignment of a 40 percent rating, but no higher, for 
service-connected diabetes mellitus have been met.  38 
U.S.C.A. § 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.119, Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a December 2001 and February 2004 letters, VA informed the 
appellant of the VCAA and its effect on his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
August 2002 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate the claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of VA and private medical evidence was developed with 
respect to the appellant's claims, and that the SOC issued by 
the RO clarified what evidence would be required to establish 
entitlement for his claims.  No further evidence or argument 
has been presented for the record following the RO's February 
2004 correspondence.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal (except as will be discussed in 
the Remand, below).  Thus, for these reasons, and for the 
additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  The veteran was afforded multiple 
VA examinations in May 2003 in order to evaluate all of his 
claimed conditions.  VA and non-VA medical records have also 
been obtained and entered into the evidentiary record.  Thus, 
the statutory requirement in the VCAA, that a medical 
examination or medical opinion be secured when necessary to 
make a decision on the claim, has been fully satisfied by the 
development action undertaken by the RO.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claims. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding all of these 
matters for yet more development, except for those claims 
which clearly require additional development as explained 
herein.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records are negative for a diagnosis of 
diabetes mellitus or for diagnoses of any related conditions, 
including peripheral neuropathy and diabetic retinopathy.  

In a statement from the veteran received in September 1998, 
he reported that he was experiencing numbness and tingling of 
the forearms, hands, and feet, which he said began during 
service.  He argued that no follow-up testing or laboratory 
work had been done by VA in conjunction with his complains, 
but noted that he had been treated by a private source, Dr. 
J., who had diagnosed diabetes.  

Records from a private medical center dated in May 1998 
reflect that the veteran was treated for a condition 
diagnosed as Diabetes Type II.  In a February 1999 rating 
decision, the RO granted service connection for diabetes 
mellitus on a presumptive basis, as this condition was 
diagnosed within one year from the veteran's discharge from 
service.  A 10 percent evaluation was assigned, effective 
from May 1998.

In August 1999, the veteran requested an increased evaluation 
for his diabetes, and reported that he had received treatment 
from VA in Fort Worth, Texas.  

VA outpatient records dated from May to August 1999 show that 
the veteran complained of symptoms including tingling in the 
toes and feet and blurred vision.  He was advised as to a 
diabetic diet, and was started on Glyburide.  

A VA examination for diabetes mellitus was conducted in 
October 1999.  The veteran's symptoms included episodes of 
lightheadedness and headaches.  The examiner noted that the 
veteran was taking 5 mg of Glyburide each day for control of 
diabetes, which he had only been taking for seven weeks.  The 
examiner felt that the veteran was approaching control of his 
diabetes with oral medication and diet control.  It was noted 
that he had never had an episode of ketoacidosis, and had no 
documented evidence of hypoglycemia attacks.  It was reported 
that the veteran was physically active.  Impressions of non-
insulin-dependent diabetes mellitus, approaching control; 
elevated diastolic blood pressure; and absent patellar reflex 
left and hypoactive reflexes in both arms, cause 
undetermined, were made.   

In a November 1999 rating action, the RO granted a 20 percent 
evaluation for diabetes mellitus, effective from August 1999.  

In October 2001, the veteran filed for an increased 
evaluation for diabetes mellitus, reporting that he had been 
treated at the VA outpatient clinic in Fort Worth, Texas, and 
was last seen in October 2001.

VA medical records dated from 2000 to 2002 show that in 
August 2001 a diabetic foot examination was conducted which 
was within normal limits, except for thickening and darkening 
of the toenails.  Sensory examination of the feet was within 
normal limits and there were no complaints of foot pain.   
Another entry dated in August 2001 reflects that the veteran 
was trying to change his diet, but his blood sugars had 
remained over 200.  He was provided with written information 
regarding medication and diet.  An evaluation in October 2001 
resulted in an assessment of diabetes mellitus, uncontrolled, 
with secondary weight loss.  An entry dated in 2002 reflects 
that the veteran had previously been on Glyburide and 
Metformin, with uncontrolled diabetes mellitus.  It was noted 
that he had been started on 70/30 insulin 2 months 
previously.  Assessments of dyslipidemia and diabetes 
mellitus, type II, were made.  

A VA diabetes mellitus examination was conducted in March 
2002.  The doctor noted that the veteran's diabetes mellitus, 
initially diagnosed in 1998, had been variously treated with 
diet, exercise and Glyburide, with little success in 
controlling the condition.  It was noted that the veteran had 
lost 80 pounds while trying to control his diabetes.  The 
examiner reported that he was started on insulin in December 
2001, taking it both in the morning and evening.  The 
following complications due to diabetes were identified: (1) 
a 2-year history of sexual impotency and inability to have an 
erection or ejaculation; (2) depression due to feeling bad 
and sick as a result of his condition; (3) peripheral 
neuropathy of the hands and feet with discomfort, numbness, 
and tingling, especially at night; and (4) a few eye 
symptoms, possibly representing retinopathy.  The examiner 
indicated that there was no evidence of heart disease, blood 
pressure elevation, or renal damage.  Physical examination 
revealed numbness and tingling of the hands.  The examiner 
believed that this was peripheral neuropathy and also noted 
loss of sensation in the feet, but indicated that his 
peripheral pulses seemed normal.  

The examiner's impressions were: (1) diabetes mellitus, type 
II, very poorly controlled and on insulin; (2) peripheral 
neuropathy of the hands and feet; and (3) sexual impotency, 
lots of insulin reactions, and weight loss.  The examiner 
commented that the veteran was moderately depressed over his 
condition, and opined that that his condition was getting 
worse. 

A VA eye examination was also conducted in March 2002.  The 
report indicated that there was no known history of diabetic 
retinopathy and no previous history of laser treatment of 
either eye, ophthalmic surgery, or eye trauma.  Uncorrected 
visual acuity was 20/25 bilaterally, corrected to 20/20 
bilaterally.  Impressions of a history of diabetes mellitus - 
no retinopathy, and benign ophthalmic examination were made.  

In an April 2002 rating decision, the RO continued the 
assignment of a 20 percent evaluation for service-connected 
diabetes mellitus; and granted service connection for 
bilateral peripheral neuropathy of the upper and lower 
extremities, assigning noncompensable evaluations for all of 
these conditions.  

A record dated in May 2002 indicated that the veteran had a 
4-year history of diabetes, and weighed 220 pounds.  It was 
noted that he had severe osmotic symptoms and weight loss of 
about 80 pounds.  The record revealed that he was started on 
Glyburide and Metformin with little effect and was still on 
Metformin, but had changed to insulin 6 months previously.  
The report stated that he still had low sugars, but no known 
complications, and he had recently been seen by 
ophthalmology.  The assessment indicated that the veteran 
most likely had idiopathic type I diabetes mellitus, and that 
type II diabetes mellitus which had improved with weight loss 
and Metformin, was a possibility, but appeared to be very 
unlikely.  In June 2002, the veteran was seen with complaints 
of tingling in the hands and feet.  It was noted that the 
veteran had undergone a discectomy in March 2002 and was 
still having back pain with radiation down both legs.  A June 
2002 record notes occasional hypoglycemia before dinner.

The record contains a private medical statement of Dr. H. 
dated in June 2002.  Dr. H. reported that he was treating the 
veteran for diabetes mellitus and diabetic neuropathy, and a 
history of hyperlipidemia was noted.  The doctor stated that 
the veteran's last A1C level was 9.3%, which indicated poor 
control.  The doctor opined that he had brittle diabetes, and 
thought that a better diet might help.  

A private medical statement of Dr. W. dated in June 2002 
shows that the veteran was seen for follow-up status post 
lumbar hemilaminectomy and discectomy.  Symptoms of back 
spasms and right hip pain were reported, but the doctor 
indicated that the veteran denied having any numbness or 
tingling.  Sensory examination was intact.  The doctor 
commented that the veteran's slow progression might be 
related to his somewhat brittle diabetes, and noted that this 
would certainly affect healing and the recovery of nerve 
function.

The record contains a second private medical statement of Dr. 
H., dated in July 2002.  Dr. H. reported that he was treating 
the veteran for diabetes mellitus and diabetic neuropathy, 
and a history of hyperlipidemia was noted.  The doctor stated 
that the veteran's insulin dosage was adjusted and his 
diabetes control improved.  

VA outpatient records dated in 2002 and 2003 reflect that a 
complete diabetic foot examination was performed in November 
2002.  There were no physical abnormalities, but sensory 
examination of the feet was abnormal due to decreased 
sensation in the soles of the feet.  A record dated in 
February 2003 shows that the veteran was seen due to 
increasing blood sugars.  The record revealed that he had 
been exercising.  Examination of the feet revealed a mild 
decrease in fine touch.  An assessment of type I diabetes 
mellitus with possible mild neuropathy (with a notation that 
this could be related to his back problems) was made.  

The veteran presented testimony at a hearing held at the RO 
in May 2003.  He testified that control of his diabetes 
mellitus required restricted activity, diet control, and 
insulin dependence (3 shots daily totaling 50 units).  The 
veteran stated that his VA physician restricted his 
activities when his blood sugar was 250 or higher, directing 
him not to do any exercise at all at that point.  He also 
stated that he had experienced hypoglycemic reactions which 
did not require hospitalization, and that he had stopped 
taking oral medication completely because it was ineffective.  
He also testified that he was not given an adequate eye 
examination and described symptoms of inability to focus.

A VA diabetes mellitus examination was conducted in May 2003.  
Symptoms including weight loss, blood sugar over 200, 
erectile dysfunction and neurological manifestations such as 
coldness, numbness and tingling in the hands and feet were 
noted.  Neurological examination revealed normal tendon 
reflexes.  Sensory examination revealed normal light touch 
and position sensations, but vibratory and pinprick 
sensations were moderately decreased in the distal feet and 
toes, as well as in the distal hands and fingers.  Romberg 
testing was negative.  A diagnosis of diabetes mellitus, type 
I, insulin dependent, and erectile dysfunction of three years 
duration was made.  The examiner also stated that there was 
clinical evidence of distal peripheral neuropathy of the 
hands and feet of mild to moderate degree.  The examiner also 
noted that the veteran's diagnosis had been changed from 
diabetes type II to diabetes mellitus type I, based upon the 
veteran's age at onset (23) and inability to be controlled 
with oral medication.  

A VA visual acuity examination revealed uncorrected visual 
acuity of 20/20 in the right eye and 20/25 in the left eye, 
corrected to 20/20 bilaterally.  Tests revealed no 
abnormalities.  An impression of a history of diabetes 
mellitus, without retinopathy, was made.  

In a July 2003 rating decision, compensable evaluations of 10 
percent were separately assigned for bilateral peripheral 
neuropathy of the upper and lower extremities.  

III.  Pertinent Law and Regulations

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the U.S. 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

B.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

IV.  Legal Analysis

The veteran maintains that his diabetes should be rated at a 
higher disability level.  He states that he has severe 
complications such as hypoglycemic reactions, ocular 
disturbances, and an 80-pound weight loss during an 8-month 
period.  As for service connection, he also complains of 
having vascular deficiencies manifested by numbness and pain 
in the extremities.  He also indicated that, due to diabetes, 
he had a restricted diet and restriction of activities.

A.  Service Connection - Diabetic Retinopathy

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In this case, the veteran has undergone two VA eye 
examinations, March 2002 and May 2003, and diabetic 
retinopathy was not diagnosed or shown at those times.  In 
fact, there is no diagnosis of diabetic retinopathy shown in 
any of the VA or private medical records on file.  Similarly, 
the veteran does not maintain that a diagnosis of diabetic 
retinopathy has ever been made.  

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the U.S. 
Court of Appeals for the Federal Circuit, which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Where the question requires medical expertise, medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The veteran is considered competent to 
state that he had eye problems during and since service and 
to describe the symptoms thereof, such as an inability to 
focus, but he is not competent to render a diagnosis of those 
eye problems or the etiology thereof, or to provide a current 
diagnosis of any condition.  See Espiritu, supra.  Here the 
record simply contains no medical diagnosis of the currently 
claimed disorder, diabetic retinopathy.  In the absence of 
proof of a present disability, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992). 

As the evidence preponderates against the claim for service 
connection for diabetic retinopathy, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b).

B.  Increased Evaluation - Diabetes Mellitus

The veteran's service-connected diabetes mellitus is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.119, Diagnostic Code (DC) 7913.  Under that code, a 20 
percent evaluation is assignable where the diabetes requires 
insulin and a restricted diet; or oral hypoglycemic agents 
and restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

The record reflects that, in May 2003, the veteran underwent 
a VA examination in which it was noted that he was insulin-
dependent.  It was also noted that he was experiencing 
numbness in his toes and tingling in his fingers, and was 
experiencing erectile dysfunction.  Significant weight loss 
was also reported.  The examiner noted a diagnosis of 
insulin-dependent diabetes mellitus, erectile dysfunction, 
and mild to moderate distal peripheral neuropathy of the 
hands and feet.

VA medical records mention diet control and diet 
recommendations for maintenance of his diabetes mellitus, and 
mention that the veteran was on an exercise regimen.  It is 
clear that, even with medication, the veteran is having a 
difficult time controlling his diabetes/blood sugar level, 
and that he has lost approximately 50-60 pounds since 2001.  
In his hearing testimony, the veteran indicated that his VA 
doctor had directed that he restrict physical activities when 
his blood sugar was 250 or greater, although the VA records 
do not specifically document this.  In his hearing testimony, 
the veteran also mentioned having hypoglycemic reaction, 
which did not require hospitalization.  

In light of the foregoing, and resolving reasonable doubt in 
favor of the veteran, the Board finds that the veteran's 
disability picture more nearly approximates the criteria for 
the assignment of a 40 percent evaluation under the criteria 
of DC 7913.  In essence, the Board concludes that the 
veteran's diabetes mellitus is manifested by insulin 
dependence, a restricted diet, and regulation of activities.

The Board further concludes, however, that the preponderance 
of the credible and probative evidence is against the 
assignment of an evaluation in excess of 40 percent under the 
criteria of DC 7913.

In this regard, the Board notes that it has reviewed the 
veteran's private and VA treatment records, as well as the 
letters from his private treating physicians and VA 
examination reports.  However, there is no evidence that the 
veteran's diabetes mellitus has been manifested by episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
more hospitalizations per year or at least two visits per 
month to a diabetic care provider.  The reports of the 
veteran's May 2003 and March 2002 VA examinations are 
negative for any such history.

As discussed in detail, the medical evidence does reflect 
that the veteran's diabetes mellitus has resulted in several 
complications, including sexual impotency, and peripheral 
neuropathy of the left and right lower extremities, for which 
the RO has already awarded service connection on a secondary 
basis.  However, under the criteria of DC 7913, an evaluation 
in excess of 40 percent is only warranted if such 
complications are accompanied by episodes of ketoacidosis or 
hypoglycemic reactions requiring one or more hospitalizations 
per year or at least two visits a month to a diabetic care 
provider.  As noted above, such symptomatology has not been 
demonstrated.

In summary, the Board finds that the veteran's disability 
picture more nearly approximates the criteria for a 40 
percent evaluation under the criteria of DC 7913, with 
consideration of 38 C.F.R. § 4.7.  To this extent, the 
benefit sought on appeal is granted.


ORDER

Entitlement to service connection for diabetic retinopathy is 
denied.

An increased evaluation of 40 percent for service-connected 
diabetes mellitus is granted, subject to the regulations 
applicable to the payment of monetary awards.



REMAND

VA diabetes mellitus examinations conducted in 2002 and 2003 
indicate that the veteran has mild to moderate peripheral 
neuropathy of the hands and feet, primarily manifested by 
complaints of discomfort, numbness, and tingling.  In the May 
2003 hearing transcript (at p. 22), the veteran indicated 
that although these findings were made during the 2002 VA 
examination, no neurological tests were done.  In essence, 
the examiner's assessment at that time, and again in 2003, 
was primarily based upon the veteran's complaints.   

The May 2003 VA examination reports reflect that a specific 
examination of the peripheral nerves was to be conducted.  
However, it was not conducted, for reasons unknown.  The 
Board believes that a VA examination of the peripheral nerves 
should be conducted so that the veteran's service-connected 
nerve disorders affecting his upper and lower extremities can 
be properly evaluated.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action is required on his part. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
pertaining to his peripheral neuropathy 
claims.  Based upon his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include VA medical records 
dated from February 2003 to the present 
time.  All attempts to secure this 
evidence should be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  The veteran should be afforded a 
neurological examination to ascertain the 
severity and manifestations of his 
service-connected peripheral neuropathy 
of the upper and lower extremities, 
bilaterally.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and, 
following this review and the 
examination, the examiner is requested to 
specify each location of neuropathy 
associated with the veteran's service-
connected disability and the nerves or 
nerve groups involved.  

The examiner is asked to comment on the 
level of paralysis of the veteran's 
median and sciatic nerves, to include 
identifying such paralysis as either 
complete or incomplete.  (Under 38 C.F.R. 
§ 4.124a, the term "incomplete 
paralysis" indicates impairment of 
function of a degree substantially less 
than the type of picture for complete 
paralysis given for each nerve, whether 
due to varied level of the nerve lesion 
or to partial regeneration).  If the 
level of paralysis of each nerve is 
considered incomplete, the examiner 
should state whether the paralysis is 
considered mild, moderate, or severe.  If 
the involvement is wholly sensory, the 
examiner should so state and indicate 
whether the involvement is more 
compatible with mild or moderate 
incomplete paralysis of the nerve or 
nerve groups involved.  Any limitation of 
motion, pain, or functional impairment 
resulting from peripheral neuropathy of 
the upper and lower extremities 
bilaterally should be identified in terms 
of manifestations and location.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear 
and logical manner on the examination 
report.  

Since it is important "that each 
disability be viewed in relation to its 
history", 38 C.F.R. § 4.1, copies of all 
pertinent records in the veteran's claims 
file, or the claims file, must be made 
available to the examiner for review in 
connection with the examination, and 
review of such should be noted by the 
examiner in the examination report.

3.  After all development is complete, 
the RO should review the evidence in its 
entirety and enter its determination as 
to whether an increased disability rating 
for the veteran's service-connected 
peripheral neuropathy of the right and 
left upper and lower extremities is 
warranted.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



